Stephens sued Charleston Station for negligence. After a jury
                  trial, Stephens and his wife were awarded $1,605,000. Charleston Station
                  then unsuccessfully moved for a new trial, remittitur, or judgment as a
                  matter of law, and the district court entered judgment in accordance with
                  the jury's verdict. This appeal followed.
                  Charleston Station is not entitled to a judgment as a matter of law or a
                  new trial
                              Charleston Station argues that it is entitled to either a
                  judgment as a matter of law or a new trial based upon (1) our holding in
                  Lee v. GNLV Corp., 117 Nev. 291, 22 P.3d 209 (2001), and (2) NRS 41.500,
                  the so-called "good samaritan statute." We review a district court's denial
                  of a judgment as a matter of law motion de novo, and a district court's
                  denial of a new trial motion for an abuse of discretion. Nelson v. Heer, 123
Nev. 217, 223, 163 P.3d 420, 425 (2007).
                        Charleston Station is not entitled to a judgment as a matter of law or
                        a new trial based upon our holding in Lee
                              To succeed with a claim of negligence, a plaintiff must satisfy
                  four independent elements: "(1) an existing duty of care, (2) breach, (3)
                  legal causation, and (4) damages."        Turner v. Mandalay Sports Entmit,
                  LLC, 124 Nev. 213, 217, 180 P.3d 1172, 1175 (2008). The first element,
                  duty, is a question of law which is "solely to be determined by the court."
                  Lee, 117 Nev. at 295, 22 P.3d at 212. The second element, breach, requires
                  deciding "[w]hether a defendant's conduct was 'reasonable' under a given
                  set of facts." Id. at 296, 22 P.3d at 212. Breach is a question of fact which
                  is "usually an issue for the jury to decide."   Id.; see also K-Mart Corp. v.
                  Washington, 109 Nev. 1180, 1189, 866 P.2d 274, 280-81 (1993) ("The
                  reasonableness of [a defendant's] actions [is] a factual determination that
                  the jurors could make based upon all the evidence presented at trial."),
                  receded from on other grounds by Pope v. Motel 6, 121 Nev. 307, 114 P.3d
SUPREME COURT     277 (2005). However, while breach is usually a question of fact for the
        OF
     NEVADA
                                                        2
(0) 1947A    ea
                    jury to decide, "in some clear cases," the reasonableness of the defendant's
                    actions can be "properly decided by the court."    Lee, 117 Nev. at 296, 22
P.3d at 212.
                                   In Lee,   an intoxicated patron was eating a meal at a
                    restaurant owned by GNLV. Id. at 293, 22 P.3d at 210. During the meal,
                    the patron vomited in his lap, slumped over in his chair, and closed his
                    eyes. Id. Security officers arrived within 60 seconds and took the patron's
                    pulse.   Id. At first, the patron's pulse was "strong."    Id. However, his
                    pulse began to fade, and security officers requested that paramedics be
                    summoned. Id. at 293, 22 P.3d at 211. While waiting for paramedics, the
                    security officers obtained supplemental oxygen and began CPR
                    procedures. Id. The patron was subsequently taken to the hospital where
                    he was pronounced dead.        Id. at 293-94, 22 P.3d at 211. An autopsy
                    revealed that the patron had choked to death when food became lodged in
                    his airway.     Id. at 294, 22 P.3d at 211. The doctor who performed the
                    autopsy later testified that he was doubtful that even an immediate
                    Heimlich maneuver would have saved the patron's life. Id. Following the
                    patron's death, his wife filed a negligence lawsuit against GNLV.          Id.
                    GNLV moved for summary judgment arguing that its employees had acted
                    reasonably under the circumstances.        Id.   The district court granted
                    GNLV's motion. Id.
                                   On appeal, this court first considered whether GNLV owed the
                    patron a duty of care. We concluded that a special relationship existed
                    between GNLV and the patron; and thus, "GNLV's employees were under
                    a legal duty to come to the aid of [the patron]." Id. at 296, 22 P.3d at 212.
                    We explained that this duty required GNLVs employees to "take
                    reasonable affirmative steps to aid the party in peril."   Id. at 297, 22 P.3d
                    at 213 (internal quotation omitted). Thus, we concluded that GNLV did

SUPREME COURT
                    not have a specific duty to do the Heimlich maneuver; instead, it had a
        OF
     NEVADA
                                                          3
(0) 1947A    see.
                  general duty of reasonable care.     Id. at 298-99, 22 P.3d 214. We next
                  considered whether GNLV breached its duty by acting unreasonably
                  under the circumstances. We concluded that by quickly responding to the
                  situation, continually monitoring the patron's condition, and summoning
                  professional medical assistance, GNLV's employees "acted reasonably as a
                  matter of law."   Id. at 298-99, 22 P.3d at 214. Thus, because GNLV did
                  not breach its duty of care, i.e. to act reasonably, we concluded that the
                  district court did not err in granting summary judgment. Id.
                              Charleston Station argues that based on our holding in Lee, it
                  was under no duty to do anything other than summon paramedics after
                  Stephens collapsed. Charleston Station's argument, however, confuses the
                  independent negligence elements of duty and breach.
                              Duty of care
                              In Lee, we held that GNLV's employees had a duty to "take
                  reasonable affirmative steps to aid the party in peril."   Id. at 297, 22 P.3d
                  at 213 (internal quotation omitted). Just as we explicitly did not impose a
                  specific, bright-line duty to perform the Heimlich maneuver, Id. at 299, 22
P.3d 214, we also did not state that GNLV merely had a duty to call
                  paramedics. Instead, we simply held that GNLV had an affirmative duty
                  to act reasonably under the circumstances.       Id. See also Restatement
                  (Third) of Torts: Liab. for Physical & Emotional Harm § 40 Reporter's note
                  to cmt. d (2012) (citing Lee with evident approval and describing it as
                  "characterizing the duty owed by a restaurant to a patron who was
                  choking on food as one of reasonable care under the circumstances)
                  (emphasis added).
                              Our discussion in Lee regarding duty is consistent with the
                  most recent Restatement.      See Restatement (Third) of Torts: Liab. for
                  Physical & Emotional Harm § 40(a) (2012) ("An actor in a special

SUPREME COURT     relationship with another owes the other a duty of reasonable care with
        OF
     NEVADA
                                                        4
(01 1947A    eo
                regard to risks that arise within the scope of the relationship.") (Emphasis
                added). Comment d to this section recognizes that under the 1965 version
                of the Restatement, an affirmative duty "was limited to providing first aid
                and temporary care to ill or injured persons until appropriate medical care
                could be obtained." Id. However, comment d goes on to explain that the
                2012 version of the Restatement "adopts a more general duty of
                reasonable care, thereby recognizing both the variety of situations in
                which the duty may arise and advancements in medical technology that
                may enable an actor to provide more than just first aid." Id. (emphasis
                added). In other words, "the duty imposed requires only reasonable care"
                in light of all of the circumstances presented. 2 Id. (emphasis omitted). In



                      'The crux of the dissent's argument—that Charleston Station's only
                duty was to administer basic first aid and summon paramedics—stems
                from a 50 year-old version of the Restatement. Restatement (Second) of
                Torts § 314A (1965). As the 2012 version of the Restatement points out,
                applying a general duty of reasonable care, instead of a specific duty to
                administer basic first aid and call paramedics, is more appropriate given
                advances in medical technology and the variety of factual scenarios
                negligence cases present. Restatement (Third) of Torts: Liab. for Physical
                & Emotional Harm § 40 cmt. d (2012).

                      2 The  dissent contends that we have no case law to support our
                conclusion that Charleston Station owed Stephens a normal duty of
                reasonable care. However, this conclusion comes from the explicit
                language of our holding in Lee. See 117 Nev. at 297, 22 P.3d at 213
                (concluding that GNLV's duty was to "take reasonable affirmative steps to
                aid the party in peril") (emphasis added) (internal quotations omitted).
                Like Charleston Station, the dissent confuses the independent negligence
                elements of duty and breach. Nowhere in Lee did we discuss a "limited-
                duty rule," nor did we hold that GNLV's only duty was to call paramedics.
                Instead, we held that GNLV had an affirmative duty of normal reasonable
                care, and given the unique facts presented in Lee, GNLV did not breach its
                duty of normal reasonable care. Id. at 297-99, 22 P.3d at 213-14.

                                                                 continued on next page . . .
SUPREME COURT
         OF
      NEVADA
                                                     5
(0) I 947A
                . . continued

                              The dissent cites cases from other jurisdictions, in which
                courts rejected arguments that defendants like Charleston Station have a
                specific duty to have and use AEDs. Indeed, these courts are correct in
                rejecting a specific, bright-line duty to have and use AEDs Adopting such
                a specific duty would mean that defendants are automatically negligent if
                they fail to have and use AED's. A rule of this nature would eviscerate the
                fact-finders' ability to evaluate the unique facts of each case to determine
                whether the defendant acted reasonably under the circumstances.
                However, contrary to the dissent's assertions, our holding in the present
                case is consistent with this principle—that courts should not impose
                specific, bright-line duties. We are not adopting a rule that defendants
                like Charleston Station have a specific duty to have and use AED's.
                Instead, we are reaffirming our holding in Lee in concluding that
                Charleston Station's duty was one of general reasonable care. Whether
                Charleston Station acted reasonably is a question of breach, and is for the
                jury to decide after considering all of the evidence presented at trial.

                      It appears that the dissent would have this court depart from Lee's
                duty of reasonable care standard, and adopt a rule that defendants like
                Charleston Station never have a duty to do anything other than
                administer basic first aid and call paramedics when a patron is in peril.
                However, the specific, bright-line duty urged by the dissent is equally as
                dangerous as the one the dissent incorrectly accuses us of adopting.
                Holding that defendants like Charleston Station never have a duty to do
                anything other than administer basic first aid and call paramedics would
                eviscerate the fact-finders' ability to evaluate the unique facts of each case
                to determine whether the defendant acted reasonably under the
                circumstances. See Verdugo v. Target Corp., 327 P.3d 774, 789 (Cal. 2014)
                (cited by the dissent and concluding that while it was rejecting the
                argument that a retailer had a specific, bright-line duty to have AEDs, the
                court was not addressing whether the retailer could breach its duty of
                reasonably care by failing to do more than summon paramedics).
                Accordingly, we conclude that Charleston Station owed Stephens a general
                duty of reasonable care, and whether Charleston Station breached that
                duty is a question of fact for the jury to decide.




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) I947A
                 the present case, the jury was properly instructed that Charleston Station
                 owed the same general duty of care to Stephens. 3
                                Breach of duty
                                Our discussion in Lee regarding the security personnel's
                 actions after responding to the choking patron involved the           breach
                 element of negligence, not duty. In other words, we considered whether
                 GNLV's employees acted reasonably under the circumstances. We
                 ultimately held that under the unique facts in Lee, it was clear that GNLV
                 did not breach its duty to the choking patron because its employees acted
                 reasonably under the circumstances. However, our holding was limited to
                 the facts of that case. Id. at 299, 22 P.3d at 214 ("under the circumstances
                 presented in this case, GNLV's employees acted reasonably as a matter of
                 law" (emphasis added)). We did not create a rule that defendants in all
                 cases act reasonably, as a matter of law, when they summon paramedics.
                                The facts of the current case are different than those in Lee.
                 For example, in the almost twenty years since the incident in             Lee
                 occurred, there have been advances in medical technology which could
                 affect the reasonableness analysis. Evidence was presented at trial that
                 Charleston Station trains its employees on how to use modern AED
                 devices that can minimize the damage caused by a heart attack. Further,
                 unlike in Lee, where security personnel acted reasonably by performing

                       3 Jury   Instruction No. 24 stated:

                                A special relationship exists between the Red Rock
                                and its patrons. When a special relationship
                                exists, a party who is in control of the premises is
                                required to take reasonable affirmative steps to
                                aid a party in peril, such as a party who has
                                become ill or is• otherwise in need of medical
                                attention.

SUPREME COURT
     OF
    NEVADA
                                                         7
10) 1947A atem
                     CPR on the choking patron, Charleston Station security did nothing of
                     significance to aid Stephens other than calling paramedics.
                                 Except in rare cases where the reasonableness of the
                     defendant's actions is clear, determining whether a defendant acted
                     reasonably is a question of fact for the jury to decide.   Id. at 296, 22 P.3d
                     at 212. We conclude that the facts of this case are not clear enough to
                     decide the issue of reasonableness as a matter of law.       See Restatement
                     (Third) of Torts: Liab. for Physical & Emotional Harm § 8(b) (2010)
                     ("When, in light of all the facts relating to the actor's conduct, reasonable
                     minds can differ as to whether the conduct lacks reasonable care, it is the
                     function of the jury to make that determination."). This case was
                     submitted to a competent jury which, after hearing all of the evidence
                     presented at trial, found that Charleston Station acted unreasonably
                     under the circumstances. We must give significant deference to the jury's
                     findings. 4 A.D. v. Cal. Highway Patrol, 712 F.3d 446, 453 (9th Cir. 2013)




                           4As   to duty, we are not creating a rule that all defendants like
                     Charleston Station have a duty to perform CPR or use an AED if one is
                     available. Instead, we are simply holding that Charleston Station had an
                     affirmative duty to act reasonably under the circumstances. As to breach,
                     we are not creating a rule that defendants in all cases act unreasonably if
                     they fail to perform CPR or use an AED in an emergency Instead, we are
                     simply reaffirming the basic principle of tort law that "[t]he
                     reasonableness of [a defendant's] actions [is] a factual determination that
                     the jurors could make based upon all the evidence presented at trial,"
                     including the fact that Charleston Station's employees were trained in
                     CPR and had an AED at their disposal. K-Mart, 109 Nev. at 1189, 866
                     P.2d at 280-81. Hypothetically, there could still be situations in which a
                     business does not perform CPR or use an AED in an emergency, but is still
                     found by a jury to have acted reasonably based upon the unique
                     circumstances presented in that case.


SUPREME COURT
       OF
     NEVADA
                                                           8
10) 19474 criggepn
                     ("[A]lthough under de novo review we do not defer to the district court's
                     decision to deny [a motion for a judgment as a matter of law], we give
                     significant deference to the jury's verdict and to the nonmoving parties ...
                     when deciding whether that decision was correct."). Accordingly, we
                     conclude that Charleston Station was not entitled to a judgment as a
                     matter of law or a new trial based upon our holding in Lee. 5
                           Charleston Station is not entitled to a judgment as a matter of law or
                           a new trial based upon NRS 41.500
                                 As an initial matter, Stephens argues that Red Rock waived
                     its immunity arguments because it did not assert NRS 41.500 as an
                     affirmative defense in its answer or pre-trial memorandum. Although
                     Stephens is correct that "Mil affirmative defense not pleaded in the
                     answer is waived," State, Univ. & Cmty. Coll. Sys. v. Sutton,   120 Nev. 972,
                     987, 103 P.3d 8, 18 (2004), an affirmative defense can nevertheless be



                           5 Charleston Station argues that affirming the judgment in this case
                     will be detrimental to public policy, because it will discourage businesses
                     from training their employees in the use of CPR and AEDs. Charleston
                     Station further argues that businesses will be discouraged from having
                     AEDs at all. We disagree. There are advances in medical technology
                     every year. Employees trained in the use of CPR and AEDs can utilize
                     these life saving techniques and devices in emergencies. The fact that
                     Charleston Station's employees were trained in CPR and had an AED at
                     their disposal was a material fact for the jury to consider along with all of
                     the other facts presented at trial. See Restatement (Third) of Torts: Liab.
                     for Physical & Emotional Harm § 40(a) cmt. d (2012) (finders of fact can
                     consider that "advancements in medical technology . . . may enable an
                     actor to provide more than just first aid."). We conclude that if anything,
                     this case will have the effect of encouraging businesses to use these life
                     saving techniques and devices in emergencies. Indeed, businesses should
                     not be discouraged from having and using AEDs, because if they actually
                     use these devices in emergencies, they will be shielded from liability under
                     Nevada's good samaritan statutes. NRS 41.500(8)-(9).


SUPREME COURT
        OF
     NEVADA
                                                           9
(0) 1947A    41ipp
                 considered "if fairness so dictates and prejudice will not follow."   Whealon
                 u. Sterling, 121 Nev. 662, 666, 119 P.3d 1241, 1244 (2005) (internal
                 quotation omitted); see also Kleinknecht v. Gettysburg Coll., 989 F.2d 1360,
                 1373 (3d Cir. 1993) (holding that the defendant did not waive the good
                 samaritan defense where it asserted immunity in its motion for summary
                 judgment). We conclude that Charleston Station did not waive the
                 defense because it argued NRS 41.500 immunity in numerous motions and
                 hearings, thereby giving Stephens notice and the opportunity to respond.
                 Whealon, 121 Nev. at 666, 119 P.3d at 1244. Moreover, in light of the fact
                 that Stephens waited until the last day of trial to object to Charleston
                 Station's good samaritan defense, Stephens cannot demonstrate that he
                 was prejudiced by Charleston Station's failure to assert NRS 41.500 as an
                 affirmative defense.
                             Although Charleston Station did not waive its NRS 41.500
                 defense, we conclude that its NRS 41.500 arguments still fail on the
                 merits. NRS 41.500(1) reads, in relevant part:
                             "any person . . . who renders emergency care or
                             assistance in an emergency, gratuitously and in
                             good faith, . . is not liable for any civil damages
                             as a result of any act or omission, not amounting
                             to gross negligence, by that person in rendering
                             the emergency care or assistance or as a result of
                             any act or failure to act, not amounting to gross
                             negligence, to provide or arrange for further
                             medical treatment for the injured person.
                 (Emphasis added). In Sims u. Gen. Tel. & Electronics, this court concluded
                 that "gratuitously and in good faith" means "situations in which the
                 rescuer was not already under a duty to act." 107 Nev. 516, 526, 815 P.2d
151, 157 (1991), overruled on other grounds by Tucker v. Action Equip. &
                 Scaffold Co., 113 Nev. 1349, 951 P.2d 1027 (1997), overruled on other


SUPREME COURT
      CF

   NEVADA
                                                      10
(0) 1.947A ena
                   grounds by Richards v. Republic Silver State Disposal, Inc., 122 Nev. 1213,
                   148 P.3d 684 (2006). After our decision in Sims, NRS 41.500 was
                   amended to define "gratuitously" to mean "that the person receiving care
                   or assistance is not required or expected to pay any compensation or other
                   remuneration for receiving the care or assistance." 1999 Nev. Stats. 936,
                   S.B. 453, 70th Leg., at 936 (Nev. 1999).
                                However, two years after NRS 41.500 was amended, this court
                   considered the applicability of the amended version to cases where the defendant
                   had a preexisting duty to act.   See Lee, 117 Nev. at 298 n.3, 22 P.3d at 213
                   n.3. In Lee, we concluded in dictum that despite NRS 41.500's new
                   definition of "gratuitously," the Sims' preexisting duty rule still applied to
                   NRS 41.500(1). Id. In reaching this conclusion, we stated the following:
                                Notably, the Nevada Legislature has also enacted
                                a statute that encourages rendering first aid.
                                Thus, in Nevada, one "who renders emergency
                                care or assistance in an emergency, gratuitously
                                and in good faith, is not liable for any civil
                                damages as a result of any act or omission, not
                                amounting to gross negligence." NRS 41.500(1).
                                However, this statute does not apply to this case.
                                See Sims, 107 Nev. at 526, 815 P.2d at 157.
117 Nev. at 298 n.3, 22 P.3d at 213 n.3.
                                Like in Lee, which was decided after NRS 41.500 was
                   amended, we again conclude that the protections in NRS 41.500(1) do not
                   apply when the defendant had a preexisting duty to help the plaintiff.
                   Accordingly, because Charleston Station was under a duty to "take
                   reasonable affirmative steps to aid" Stephens, Lee, 117 Nev. at 297, 22
P.3d at 213 (internal quotation omitted), NRS 41.500 is not applicable to




SUPREME COURT
        OF
     NEVADA
                                                          11
(0) 1947A    el.
                       this case.° Accordingly, we 7
                                    ORDER the judgment of the district court AFFIRMED.°




                                                                                       J.




                       cc:   Hon. Jerry A. Wiese, District Judge
                             Ara H Shirinian, Settlement Judge
                             Pyatt Silvestri & Hanlon
                             Lemons, Grundy & Eisenberg
                             Law Office of Daniel Marks
                             Goldberg & Osborne
                             Eighth District Court Clerk


                              °Because NRS 41.500 is inapplicable to this case, we conclude that
                       the district court did not err in rejecting Charleston Station's proposed
                       jury instructions relating to NRS 41.500.

                             7 We have considered the parties' remaining arguments and conclude
                       that they are without merit.

                            °Oral argument in this case took place before a three-member panel.
                       The case was subsequently transferred to the En Banc Court.


SUPREME COURT
        OF
     NEVADA
                                                           12
(0) [947A    ((iftep
                PICKERING, J., with whom HARDESTY, C.J., and DOUGLAS, J., agree,
                dissenting:
                              The majority upholds the $1.6 million judgment against the
                Red Rock Resort and Casino, deeming the reasonableness of its response
                to Stephens's medical emergency a fact question for the jury, not a legal
                question for the court. I respectfully disagree. The Nevada Legislature
                and this court have previously addressed the liability of business owners
                to customers who, through no fault of the business owner, suffer a medical
                emergency on premises. While the business owner cannot ignore the
                emergency and must provide basic aid and summon professional medical
                help, this duty does not require the business to have its non-medical, lay
                employees administer CPR or attempt to use an AED, assuming one is
                available. A contrary rule—holding a business liable for having AEDs on
                site and training employees in CPR—would discourage businesses from
                voluntarily adopting these prophylactic, potentially life-saving measures,
                since it would penalize them with the risk of unwanted liability for the
                acts and omissions of their lay employees in responding to medical crises.
                On the uncontested facts, the district court could and should have granted
                judgment as a matter of law in favor of Red Rock. In not correcting the
                district court's legal error, the majority deviates from Nevada statutory
                and case law and announces a rule that no other court in the United
                States has endorsed.
                                                     I.
                              Larry Stephens suffered a heart attack minutes after he and
                his wife and their friends entered the Red Rock Resort and Casino. A Red
                Rock dispatcher immediately summoned an ambulance. Thanks to Red
                Rock's direct line to the local ambulance services, and its staff who
SUPREME COURT
       OF
    NEVADA


(0) IN7A
                     directed the ambulance to the proper entrance, trained paramedics arrived
                     at Stephens's side within six minutes of his •collapse. A 27-year-old Red
                     Rock security guard, Franco, attended to Stephens until the paramedics
                     arrived, while Stephens's wife and friends looked on. Franco first tried to
                     obtain a response from Stephens, then placed a hand on his chest to
                     determine if Stephens was breathing, and finally rolled Stephens onto his
                     side so as to reduce the risk of airway obstruction or choking. Believing
                     Stephens was breathing, Franco did not attempt CPR; nor did he call for
                     one of five automated external defibrillators (AED) on premises to be
                     brought and used. The first paramedic to arrive did not perform CPR or
                     use an AED on Stephens either. The second paramedic to arrive started
                     CPR. Stephens lived, but suffered anoxic brain injuries, for which he sued
                     RedS Rock, recovering a $1.6 million judgment for Red Rock's negligence.
                     Stephens concedes that Red Rock did not cause his heart attack and that
                     its prompt response to his medical crisis saved his life. His theory was
                     and is that Red Rock acted negligently because its employees did not
                     attempt CPR or use an AED on Stephens before the paramedics arrived.


                                                         A.
                                 "In Nevada, as under the common law, strangers are generally
                     under no duty to aid those in peril."    Lee v. GNLV Corp., 117 Nev. 291,
                     295, 22 P.3d 209, 212 (2001). The relationship between a business
                     proprietor and its patrons justifies an exception to this general no-duty
                     rule, but the exception is limited to providing basic first aid and
                     summoning expert medical assistance to a patron in need.     Id. at 298-99,
                     22 P.3d at 213-14; see Restatement (Second) of Torts § 314A (1965). Thus,
                     in Lee, this court affirmed the district court's grant of summary judgment

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    4E51.
                 in favor of the Golden Nugget in a case in which an inebriated restaurant
                 patron choked on food and died. 117 Nev. at 299, 22 P.3d at 214. In Lee,
                 as here, the resort attended to its patron, Sturms, and immediately
                 summoned an ambulance; it did not perform the Heimlich maneuver to
                 clear Sturms's airway, however, an omission his widow alleged amounted
                 to negligence. Id. at 293-94, 22 P.3d at 210-11. While recognizing that
                  reasonableness' is usually an issue for the jury," we held that, "in some
                 clear cases, the nature and extent of the defendant's duty is properly
                 decided by the court," id. at 296, 22 P.3d at 212, and that "GNLV's
                 employees acted reasonably as a matter of law by rendering medical
                 assistance to Sturms 1 and summoning professional medical aid within a
                 reasonable time."   Id. at 299, 22 P.3d at 214 (emphasis added). In so
                 holding, we rejected the argument that Golden Nugget's duty required it
                 to do more than provide basic aid and summon professional medical help:
                 "In this case, GNLV's employees were under no legal duty to administer
                 the Heimlich maneuver to Sturms." Id.
                             Our 2001 holding in Lee is not, as the majority suggests,
                 outdated or unusually fact-specific. It is mainstream law.         See, e.g.,
                 Restatement (Third) of Torts: Liability for Physical & Emotional Harm §
                 40 cmt. d (2012) (noting that, "an individual with an incipient heart attack


                      'The majority would distinguish Lee on the basis that the Golden
                 Nugget's employees attempted CPR on Sturms while the Red Rock's
                 Franco did not attempt CPR on Stephens. This distinction is legally
                 meaningless: Sturms was not having a cardiac episode; he was choking on
                 food. The attempt at CPR for Sturms was irrelevant to him as the
                 Heimlich maneuver would have been to Stephens. The relevant first aid
                 was checking Sturms's pulse and laying him on the floor, similar to the aid
                 Franco provided Stephens.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                does not impose the burden of paying for necessary medical care on a hotel
                by checking into the hotel. In the case of illnesses, actors will frequently
                satisfy their duty by ascertaining that no emergency requiring immediate
                attention exists and by summoning appropriate medical care.");              id.
                Reporter's Note to cmt. d (citing Lee with evident approval and describing
                it as "characterizing the duty owed by a restaurant to a patron who was
                choking on food as one of reasonable care under the circumstances, but
                holding that restaurant was not negligent as a matter of law for not
                employing Heimlich maneuver").
                            Lee's limited-duty rule applies not only to the use of the
                Heimlich maneuver on choking diners, but also to the use of AEDs and
                performance of CPR on patrons who suffer heart attacks while visiting a
                business. As the California Supreme Court noted just last year in
                Verdugo v. Target Corp., 327 P.3d 774, 794 (2014), "to date every state
                appellate court that has confronted the legal question that is before us in
                this case—namely whether a business's common law duty to assist
                patrons who become ill on the business's premises includes a duty to
                acquire and make available an AED—has concluded that the business's
                common law duty does not impose such an obligation." (Emphases in
                original.) To similar effect is L.A. Fitness International, LLC v. Mayer,
                980 So. 2d 550, 558-559 (Fla. Dist. Ct. App. 2008), where the Florida
                District Court of Appeal held that an athletic club's employees were under
                no legal duty to administer CPR to the club's patrons because CPR "is
                more than mere first aid." Id. at 559, 561. Further, the court held that
                the athletic club did not have a duty to keep an AED on its premises and
                use it on the plaintiff patron who died as a result of cardiac arrest.   Id. at
                561-62. And, in a case factually indistinguishable from this one, the

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                    Mississippi Court of Appeals affirmed summary judgment in favor of a
                    casino where there was "no evidence the casino failed to perform the only
                    relevant duty recognized by [Mississippi's] supreme court—the duty to
                    render reasonable first aid"—despite that the resort casino employees did
                    not perform CPR or use a defibrillator on a stricken patron who suffered a
                    heart attack. O'Gwin v. Isle of Capri–Natchez, Inc., 139 So. 3d 783, 789-90
                    (Miss. Ct. App. 2014); see also Lundy v. Adarnar of N.J., Inc., 34 F.3d
1173, 1179 (3d Cir. 1994) (holding that a casino's duty to take reasonable
                    steps to render first aid "does not extend to providing all medical care that
                    the carrier or innkeeper could reasonably foresee might be needed by a
                    patron").
                                With no case law to support its holding, the majority invokes
                    section 40 of the Restatement (Third) of Torts, specifically, comment .d's
                    reference to "advancements in medical technology that may enable an
                    actor to provide more than just first aid." But as the Reporter's Notes to
                    comment d emphasize, this reference directs readers to the 2004 Federal
                    Aviation Authority regulation requiring airlines to carry defibrillators
                    aboard aircraft with flight attendants, 14 C.F.R. § 121.803—a duty
                    imposed by regulation in an environment where, because planes cannot
                    land the minute a medical emergency arises, immediate medical
                    assistance cannot be summoned.      See Matthew L. Wald, Saving Lives in
                    the Sky, N.Y. Times May 2, 2004, § 5, at 2, cited in Restatement (Third) of
                    Torts, § 40 cmt. d Reporter's Notes. The Restatement's reliance on an
                    FAA regulation underscores the policy choices involved: If a business is to
                    be required, on penalty of liability in tort, to provide customers advanced
                    medical assistance, specific regulations or statutes imposing that
                    obligation should exist, enacted with notice to those affected and with due

SUPREME COURT
       OF
    NEVADA
                                                         5
(0) 1947A anlEts.
                consideration to cost, benefit, risk, and effectiveness. Here, in Nevada, the
                Legislature has required placement of AEDs in only very limited
                circumstances, not including ordinary businesses or hotels like the Red
                Rock.    See NRS 450B.600 (requiring AEDs in certain government
                buildings); NRS 450B.620 (authorizing their acquisition in schools,
                medical facilities and health clubs). And, in an effort to encourage
                voluntary acquisition of AEDs, the Legislature has added a provision to
                Nevada's good Samaritan statute, NRS 41.500(9), providing that, "A
                business or organization that has placed an automated external
                defibrillator for use on its premises is not liable for any civil damages as a
                result of any act or omission, not amounting to gross negligence, by the
                person rendering such care" provided certain criteria are met) (emphasis
                added); see also NRS 41.500(6) (similarly immunizing "acts or omissions"
                by persons trained in CPR) (emphasis added).
                            Neither the common law nor our Nevada statutes support the
                proposition that a lay employee, such as the 27-year-old security guard,
                Franco, exposes a business to liability in tort where, as here, he promptly
                summons emergency medical aid and provides basic first aid while
                awaiting their arrival. If liability is to attach in these circumstances,
                owing to the business's voluntary acquisition of AEDs and basic CPR
                training of certain personnel, that choice is for the Legislature, not this
                court.
                                                     B.
                            The majority also fails to come to terms with Nevada's good
                Samaritan statute, NRS 41.500, which, at minimum, requires reversal
                and remand for a new trial before a properly instructed jury. With certain
                exceptions not relevant here, NRS 41.500(1) provides that,

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                                any person in this State who renders emergency
                                careS or assistance in an emergency, gratuitously
                                and in good faith, . . . is not liable for any civil
                                damages as a result of any act or omission, not
                                amounting to gross negligence, by that person in
                                rendering the emergency care or assistance or as a
                                result of any act or failure to act, not amounting to
                                gross negligence, to provide or arrange for further
                                medical treatment for the injured person.
                   An earlier version of this statute left "gratuitously" undefined, a gap this
                   court filled in Sims v. General Telephone & Electric, where we defined
                   "gratuitously" to mean "situations in which the rescuer was not already
                   under a duty to act." 107 Nev. 516, 526, 815 P.2d 151, 157 (1991),
                   overruled on other grounds by Tucker v. Action Equip. & Scaffold Co., 113
Nev. 1349, 951 P.2d 1027 (1997). But in 1999, the Nevada Legislature
                   amended NRS 41.500 to give a legislative definition of "gratuitously" much
                   narrower than ours in Sims. 1999 Nev. Stat., ch. 194, § 1, at 936. 2 Today,
                   NRS 41.500(10) declares that, as used in NRS 41.500, "gratuitously"
                   simply "means that the person receiving care or assistance is not required
                   or expected to pay any compensation or other remuneration for receiving
                   the care or assistance."



                         2Lee cites Sims as a basis for rejecting the application of NRS
                   41.500. 117 Nev. at 297 n.3, 22 P.3d at 213 n.3. Of note, the events giving
                   rise to the incident in Lee predated the 1999 amendment that added
                   subparagraph 10 to NRS 41.500 and, from what appears in Lee, NRS
                   41.500(10) was neither argued nor addressed.

                         3 0f
                            note, the 1999 Legislature not only amended NRS 41.500 to add
                   a narrower definition of "gratuitously," but also added the provisions
                   specifically protecting persons who acquire and use AEDs or undertake
                   CPR training from liability. See 1999 Nev. Stat., ch. 194, § 1, at 936.


SUPREME COURT
      OF
    NEVADA
                                                         7
(0) 1947A 994E*9
                            The jury in this case was given special interrogatories asking
                whether it "utilized" negligence or gross negligence in arriving at its
                verdict. It answered "yes" to negligence and "no" to gross negligence.
                These answers do not make clear whether it found no gross negligence, or
                that it didn't reach the question of gross negligence, resolving the case on
                negligence instead. Compounding the problem were the incomplete
                instructions the district court gave on the good Samaritan rule, which
                seemingly limited its application to the CPR issues in the case. At
                minimum, on this record and given NRS 41.500's plain application, this
                case should be reversed and remanded for a new trial with proper
                instructions on the good Samaritan rule.
                            By its terms, NRS 41.500(1) (and arguably its subsections
                addressing non-liability for acts or omissions in connection with CPR and
                AEDs) applies. Stephens "receiv[ed] care or assistance" from Red Rock for
                which "compensation or other remuneration" was not "required or
                expected" to be paid, satisfying the requirement that the emergency
                services be provided "gratuitously." NRS 41.500(1), (10). Emergency
                services were "rendered," in that Franco placed his hands on Stephens's
                chest to check for breathing and rolled him onto his side in a "recovery
                position" to avoid airway obstruction. While Stephens maintains that
                Franco should have performed CPR or called for and used one of the AEDs
                on premises, the statute immunizes good Samaritans for "acts or
                omissions" and, going further, for injuries suffered "as a result of any act
                or failure to act, not amounting to gross negligence, to provide or arrange
                for further medical treatment for the injured person." NRS 41.500(1).
                Furthermore, since Red Rock's duty did not extend beyond providing basic
                first aid and summoning professional medical help, its lay employees did

SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A
                  not have a preexisting duty to administer CPR or summon and use an
                  AED in the six-minute window they had.        See Abramson v. Ritz Carlton
                  Hotel Co., 480 Fed. Appx. 158, 163 (3rd Cir. 2012) (holding that New
                  Jersey's good Samaritan statute immunized the hotel from liability for not
                  having a functioning AED or oxygen, since "the preexisting duty is a
                  limited one and the alleged negligence is the failure to provide a level of
                  assistance beyond that required by the preexisting duty" (internal
                  quotation omitted)). Thus, by its plain terms, the jury should have been
                  instructed that, unless they found gross negligence, the good Samaritan
                  rule in NRS 41.500(1) applies to insulate Red Rock from liability in this
                  case.
                                I am sympathetic to the Stephenses. However, neither the
                  common law nor our statutory law supports the imposition of liability for
                  negligence in this case. In fact, it is at odds with the Legislature's efforts
                  to encourage businesses to voluntarily train employees in CPR and
                  acquire AEDs. Upholding liability in this case is also at odds with the
                  good Samaritan rule, which supports liability only in cases involving gross
                  negligence, as to which there was no affirmative finding here.
                               For these reasons, I respectfully dissent.


                                                                                       J.

                  We concur:


                               teLlit-\            C.J.
                  Hardesty


                                                   J.
                  Douglas
SUPREME COURT
      OF
    NEVADA
                                                          9
(0) 1947A 440,0